 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNuclear Automation Division of Esterline Electron-ics Corporation and Sara B. Eichelberger. Case6-CA-15864-215 May 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 20 October 1983 Administrative Law JudgePeter E. Donnelly issued the attached decision.The Respondent filed exceptions and a supportingbrief and brief in support of the administrative lawjudge's decision. The Respondent filed an answer-ing brief to the General Counsel's cross-exception.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Nuclear Au-tomation Division of Esterline Electronics Corpo-ration, North Huntington, Pennsylvania, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order.I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces is that they are incorrect. Standard DryWall Produrts, 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2 In adopting the judge's conclusion that the Respondent violated Sec.8(a)(I) of the Act by discharging employee Eichelberger we note that theactivities for which she was discharged constituted concerted activityunder the standards of Myers Intdustries, 268 NLRB 493 (1984).Member Zimmerman notes that the Respondent is not contesting theconcerted nature of Eichelberger's activity and therefore finds the reli-ance on Meyers Industries, in which he dissented, to be unnecessary TheRespondent defended the discharge of Eichelberger by claiming that shevoluntarily quit, or would have been discharged for committing numer-ous work errors. Consequently. Meyers Industries has no bearing on theissues raised here.DECISIONSTATEMENT OF THE CASEPETER E. DONNELLY, Administrative Law Judge. Thecharge in the above-captioned case was filed by Sara B.Eichelberger, an individual, on November 15, 1982. Acomplaint thereon was issued on December 22, 1982, al-leging that Nuclear Automation Division of EsterlineElectronics Corporation, herein Respondent, violatedSection 8(a)(1) of the Act by informing employees thatthey were discharged for instigating and participating inconcerted complaints by employees concerning wages,hours, and working conditions and by discharging Ei-chelberger for that reason. An answer was timely filedby Respondent which denied the allegations. Pursuant tonotice, a hearing was held before me at Pittsburgh, Penn-sylvania, on April 21, 1983. Briefs have been timely filedby the General Counsel and Respondent and have beenduly considered.FINDINGS OF FACTI. JURISDICTIONRespondent is a Pennsylvania corporation engaged inthe manufacture and nonretail sale of nuclear compo-nents and related products. During the 12-month periodending November 30, 1982, a representative period, Re-spondent in the course and conduct of its business oper-ations sold and shipped products, goods, and materialsvalued in excess of $50,000 directly to points outside theCommonwealth of Pennsylvania. The complaint alleges,the answer admits, and I find that Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.11. THE ALLEGED UNFAIR LABOR PRACTICESA. Facts'Eichelberger was employed by Respondent from No-vember 1974 through August 4, 1982. The last year ofher employment was in the quality control department asa data package compiler. Data package compilers reviewand collect documents detailing contract specificationsand production performance. Prior to May 1982,2 an em-ployee named Janice Beehana reviewed all of Eichel-berger's work. After that, Eichelberger spent approxi-mately 50 percent of her time putting together packagesreviewed by Debbie Lander, the group leader, and therest of her time on a package known as Pack 62 whichwas reviewed by Bill Swope, the immediate supervisorof the quality control department.In addition to Eichelberger and Debbie Lander, therewere four other quality control department employeesunder Swope's supervision. They were Amy Yurcisin,Lorri Zorzi, Patricia Barrick, and Robert McCarty.From time to time throughout the year, the women em-ployees would express among themselves dissatisfactionI There is conflicting testimony regarding the allegations of the com-plaint. In resolving these conflicts, I have taken into consideration the ap-parent interests of the witnesses; the inherent probabilities in light ofother events; corroboration or lack of it; and consistencies or inconsisten-cies within the testimony of each witness and between the testimony ofeach and that of other witnesses with similar apparent interests In evalu-ating the testimony of each witness. I rely specifically on his or her de-meanor and make my findings accordingly. In addition to considerationof demeanor. I have taken into account the above-noted credibility con-siderations and any failure to detail each (of these is not to be deemed afailure on my part to have fully considered them. Bishop & Mealco, Inc.,159 NLRB 1159. Ilbl (196b).All dates hereinafter will refer to 1982 unless otherwise noted.270 NLRB No. 112658 ESTERLINE ELECTRONICS CORP.with their wages, which they understood to be less thanhalf of McCarty's and their working conditions, includ-ing cramped offices, telephone restrictions, and othermatters.In the last week of July, Eichelberger typed up a letterwith a list of employee demands regarding the above-mentioned complaints and including a demand for thesame opportunities for training for advancement thatwere available to male employees of Respondent. Thelist included the statement that the employees would all"turn in their termination notices as of a certain date" ifmanagement did not respond within I or 2 weeks. Ei-chelberger gave the list to Lander," who expressedpleasure with it and took it around to the other women.Later that day, Lander returned the letter to Eichel-berger, saying that all the women had read it and desiredto sign except for one woman who would not sign. Ei-chelberger then told Lander, "If you can't all stick to-gether, you might as well forget it." She then ripped upthe letter and threw it out.On August 2, however, the women employees decidedto take some action and speak to H. Ray Rambler, thevice president of operations, about their concerns. Theyalso decided that they would first approach their super-visor, Swope, to tell him that they wished to speak toRambler.Around 10 a.m. on August 3, the five women employ-ees for the quality control department went to Swope'soffice. No one spoke at first and Eichelberger finallyopened the conversation by telling Swope that thewomen wanted to speak to Rambler about their workingconditions and wages. At that, everyone began talking atonce. Barrick, the least senior employee, told Swope thatthe wage complaint was entirely justified because sheknew of another company that paid much more for lesstechnical work. Swope responded that the particularcompany was much larger than Respondent. Finally,Swope agreed to arrange a meeting with Rambler. Laterthat day, Swope informed Eichelberger that Ramblerwould see the entire group the next morning.When the next morning came, however, the onlyperson called to Rambler's office was Debbie Lander,the group leader. After Lander left Rambler's office, shetold Barrick, Zorzi, and Yurcisin4that she had toldRambler about their dissatisfaction with the wages andworking conditions. At that point, Barrick was calledinto Swope's office. Swope told Barrick he had been in-structed by Rambler to fire her because she had been la-beled as the instigator in the women's demands. Barrickdenied it and told Swope about the letter Eichelbergerhad typed containing their resignations. Barrick suggest-ed to Swope that Lander had blamed Barrick to save herown job, to which Swope's response was a noncommit-tal, "Possibly." Swope told Barrick not to talk to anyoneand to leave the building. When Barrick returned to heroffice, she saw Eichelberger, Bob McCarty, and GeorgeRipple, the former quality control supervisor. Barrick3 Lander did not testify at the hearing4 Zorzi and Yurcisin did not testify.was crying and told Eichelberger, "I hope you're happy;you got me fired."5After Barrick left, Eichelberger became very upset andtried to contact Swope to tell him she was going home.She was unable to locate Swope, so she asked Ripple torelay the message that she was ill, was going home, andwould return the next day. Ripple agreed to relay themessage.6The Respondent's company rules require onlythat the supervisor be notified and Eichelberger testifiedthat it was common practice to leave messages for super-visors regarding sick time. Rambler testified that Swopereported to him that Eichelberger had left "ranting andraving," saying that she had had it with the Company.He also testified that another supervisors said he saw Ei-chelberger leave crying and that it was his impressionthat she quit. Swope testified that he had been told byBob McCarty8what had taken place and Swope as-sumed Eichelberger had quit because she left in an emo-tional state. These hearsay declarations are the only in-formation Respondent offered regarding Eichelberger'sdeparture from work. After receiving these reports, andwithout further inquiry, Swope sent a memorandum tothe payroll department announcing that Eichelberger'semployment had been terminated as of that date.On the following day, August 5, Eichelberger called inearly in the morning to say she was still ill and wouldnot be in until the next day. When Swope received themessage he reported it to Rambler. Rambler then in-structed Swope to inform Eichelberger that the Compa-ny regarded her as terminated and would not accept herback. When Swope called Eichelberger, he told her hehad been instructed to terminate her. Eichelberger askedwhy and was told that the group of female employeeswere using Eichelberger's lack of promotion as evidencethat Respondent's discriminated against women and thatthey felt, consequently, that they had no future with Re-spondent. Swope also said he had tried to get Eichel-berger a transfer but that Rambler had refused, sayingthat Eichelberger's presence was a disturbance to theother women. Finally, Swope asked Eichelberger if shehad typed the resignation letter for the women and Ei-chelberger admitted that she had.9After that phone conversation, Eichelberger called inand asked Bob Demagone, the company controller, toclean out her desk for her. On the next day, August 6,Eichelberger went in to sign off on her security papersand found her belongings in the hall outside the lobby.Demagone gave Eichelberger her security papers andtold her to read them carefully. In the space markedI Eichelberger testified that Barrick said, "Thank Debbie for me." Bar-rick's own explanation of what she said clarified that she included theother women in the term "you." That being the case, I find it likely shedid mention Lander's name and there is no serious contradiction in thetestimony of Barrick and Eichelberger. Also, Barrick's account of herinterview with Swope was uncontradicted.6 This testimony by Eichelberger is uncontradicted. Ripple did not tes-tify.I The supervisor was Hasnauner who did not testify.R McCarty did not testify.I credit Eichelberger's account of this phone conversation overSuope's. who admitted he could not remember whether they discussedthe letter and then decided he had only found out about the letter insome later unspecified discussion.659 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"reason for termination," the words "voluntary quit"were typed. Eichelberger then told Demagone that shewould not sign because she had not quit. In response,Demagone took the papers to Wendall Hager, the com-pany president, and brought back another set that hadthe words "unsatisfactory performance" instead of "vol-untary quit." Eichelberger signed this set because she feltcompelled by security regulations although she notedabove her signature that she did not agree with that ex-planation of her termination.B. DiscussionThe General Counsel contends that Respondent dis-charged Eichelberger because she participated in discus-sions among the employees about unsatisfactory workingconditions, she drafted and circulated a letter of employ-ee demands to improve conditions and she appeared tolead the assembled women data package compilers in ameeting in which they expressed dissatisfaction withwages and working conditions, and asked to meet with amanagement representative. Respondent claims, howev-er, that Eichelberger was an unsatisfactory employeewho quit. I find the General Counsel's position to be amore accurate description of what occurred.The women employees had been discussing their un-satisfactory wages and working conditions among them-selves for several months prior to and during thesummer. At the end of July, Eichelberger reduced theircomplaints to a letter which demanded that Respondentaddress the problems or the women would resign. Shethen circulated the letter among the women but it wasnot unanimously adopted. In addition to this activity, ofwhich Respondent was aware by virture of Barrick'sconversation with Swope during her discharge inter-view, Eichelberger had already appeared to Respondentas a leader among the women employees. In the August3 meeting with Swope, Eichelberger spoke first and ex-pressed on behalf of the assembled women a dissatisfac-tion with wages and working conditions. Respondentwas well aware of this protected concerted activity be-cause not only was Supervisor Swope present, but he re-ported the incident to Vice President Rambler in thecourse of arranging a meeting for the group to discussthe problems. On the very next day, and within hours ofhearing about a "resignation" letter typed by Eichel-berger for the women, Respondent sent notice to thepayroll department terminating Eichelberger's employ-ment.Respondent's claim that Eichelberger voluntarily quither job does not stand close examination. First of all, nei-ther Rambler nor Swope received a message from Ei-chelberger that she had quit. The only information theyreceived was that Eichelberger had left emotionallyupset and such information is obviously hearsay sinceneither of the two people who made these reports testis-fled. Moreover, Eichelberger's testimony that she noti-fied a former supervisor of her leaving because of illnesswas uncontradicted.'°Nonetheless, Swope testified that'0 This former supervisor was not called by Respondent even thoughhe is presumably still employed by Respondent.Eichelberger's "emotional" state was what prompted himto assume Eichelberger had quit and gave no other rea-sons. Then, without making any attempt to verify the sit-uation with Eichelberger, termination papers were filledout to be sent to the payroll department. Based on theprobative evidence in this record, I find it inconceivablethat Respondent had any reasonable basis for believingthat Eichelberger had quit her employment. Thus, I findthat Respondent effectively discharged Eichelberger byinsisting she had quit. See J. P. Stevens & Co., 245 NLRB198, 212-213 (1979).Having concluded that Eichelberger did not quit, butwas discharged, I further conclude that her dischargewas discriminatory. In this regard, I note the Respond-ent's failure to investigate the situation with Eichelbergeror to discuss it with her and the speed with which Re-spondent pronounced Eichelberger's termination. Thesereveal a strong desire to remove her from the work forcewhich had not surfaced before her protected activity.Respondent freely admits that there was no intention todismiss Eichelberger prior to the events on August 4.Further, the quality control department was alreadyshort-staffed and overworked.Respondent has argued that Eichelberger was a "prob-lem" employee and offers as support evidence that theproject, Pack 62, on which Eichelberger worked was re-turned with errors. This argument is specious. First ofall, Rambler testified that mistakes on the data packageswould be the fault of both the compiler and the review-er. Rambler also testified there had been problems withPack 62 since April or May, which coincidentally waswhen Swope began reviewing Pack 62, but Rambler of-fered from a series of weekly memoranda only twomemoranda which indicated any problems with Pack 62to support his testimony that it was a repeated problem.Furthermore, he never discussed any problems withPack 62 with Eichelberger. Significantly, as recently asJuly, Swope forwarded a request from Eichelberger fora raise and noted that she had been doing a "fine produc-tive job." Finally, if indeed Eichelberger was a "prob-lem" employee, why had there been no thought of firingEichelberger previously? Although Respondent offeredsome evidence that it occasionally terminated employeesfor unsatisfactory performance, virtually no evidencewas adduced to allow comparisons between the unsatis-factoriness of the other employees and Eichelberger's al-leged unsatisfactoriness. I"Under these circumstances, I conclude that Respond-ent's decision to terminate Eichelberger was promptedby the accusation by Barrick that Eichelberger was theinstigator of the women's concerted effort to improvetheir wages and working conditions. This accusation,closely following the meeting in which Eichelberger ap-peared as spokeswoman for the disgruntled employees,could only have convinced Respondent that Eichel-I' Respondent also argues that the Board's test for dual-motive dis-charges in Wright Line, 251 NLRB 1083 (1980), should apply if a dis-charge is found. For the reasons noted above, I find that this record dis-closes no legitimate motivating factor for Respondent's actions. As aresult, no Wright Line analysis is necessary. Limestone Apparel Corp., 255NLRB 722 (1981).660 ESTERLINE ELECTRONICS CORP.berger was instigating concerted activity on the part ofthe women employees, and Swope's conversation withEichelberger confirms this.In sum, I find that Eichelberger was effectively dis-charged by Respondent as a direct result of her role inthe August 3 meeting with Swope and her authorship ofa letter on behalf of the women employees in her unitwhich engendered Respondent's view of her as an insti-gator in the concerted efforts of the employees to im-prove wages and working conditions. Because the aboveactivities are activities protected by Section 7 of the Act,I find that Respondent's discharge of Eichelberger vio-lates Section 8(a)(l) of the Act.In addition, the coercive effect of Swope's statementto Barrick that she was being discharged because she en-couraged the women in their complaints compels thefinding that that statement violates Section 8(a)(l) of theAct. Similarly coercive is Swope's statement to Eichel-berger that she was terminated because she led thewomen in expressing their dissatisfaction with theirwages and working conditions and that remark also vio-lates Section 8(a)(l) of the Act.111. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's oper-ations described in section I, above, have a close and in-timate relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.IV. THE REMEDYHaving found that Respondent has engaged in, and isengaging in, unfair labor practices, I shall recommendthat it cease and desist therefrom and take certain affirm-ative action designed to effectuate the policies of theAct. I have found that Respondent discharged Sara B.Eichelberger in violation of Section 8(a)(1) of the Actand I therefore recommend that Respondent make herwhole for any loss of pay which she may have sufferedas a result of the discrimination practiced against her.2The backpay provided herein with interest thereon shallbe computed in the manner prescribed in F W. Wool-worth Co., 90 NLRB 289 (1950), and Florida Steel Corp.,231 NLRB 651 (1977).'3CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. By unlawfully discharging Sara B. Eichelberger,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(l) of the Act.3. By interfering with, restraining, and coercing em-ployees in the exercise of their rights guaranteed in Sec-tion 7 of the Act, Respondent has engaged in, and is en-12 Since the issue as to the possible tolling of backpay pursuant to anoffer of reinstatement was not fully litigated, I make no findings in thatregard.'L See generally Isis Plumbing Co, 138 NLRB 716 (1962).gaging in, unfair labor practices prescribed by Section8(a)(l) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edl4ORDERThe Respondent, Nuclear Automation Division of Es-terline Electronics Corporation, North Huntington,Pennsylvania, its officers, agents, successors, and assigns,shall1. Cease and desist from(a) Discharging or otherwise discriminating againstemployees in regard to their hire and tenure in order todiscourage concerted employee action regarding termsand conditions of employment.(b) Telling employees that they were discharged be-cause of their protected concerted activity regardingtheir wages and working conditions.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2. Take the following affirmative action which I findnecessary to effectuate the policies of the Act.(a) Offer Sara B. Eichelberger immediate and full rein-statement to her former job or, if that position no longerexists, to a substantially equivalent position, without prej-udice to her seniority or other rights and privileges pre-viously enjoyed, and make her whole for any loss of payshe may have suffered in the manner set forth in the sec-tion entitled "The Remedy."(b) Expunge from its files any reference to the dis-charge of Sara B. Eichelberger and notify her in writingthat this has been done and that evidence of the unlawfuldischarge will not be used as a basis for future personnelaction against her.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due herein.(d) Post at its North Huntington, Pennsylvania facilitycopies of the attached notice marked "Appendix." 1Copies of the notice, on forms provided by the RegionalDirector for Region 6, after being signed by Respond-ent's authorized representative, shall be posted by it im-mediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken to ensure that the notices arenot altered, defaced, or covered by any other material.14 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.15 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."661 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discriminateagainst our employees in regard to their hire or tenure inorder to discourage concerted employee action regardingterms and conditions of employment.WE WILL NOT tell our employees that they were dis-charged because of their protected concerted activity re-garding their wages and working conditions.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer Sara B. Eichelberger immediate andfull reinstatement to her former job or, if that job nolonger exists, to a substantially equivalent position, with-out prejudice to her seniority or any other rights orprivileges previously enjoyed and WE WILL make herwhole for any loss of earnings and other benefits result-ing from her discharge, less any net interim earnings,plus interest.WE WILL expunge from our files any reference to thedischarge of Sara B. Eichelberger and notify her in writ-ing that this has been done and that evidence of the un-lawful discharge will not be used as a basis for futurepersonnel action against her.NUCLEAR AUTOMATION DIVISION OF ES-TERLINE ELECTRONICS CORPORATION662